UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* RED METAL RESOURCES LTD. (Name of Issuer) Common Stock (Title of Securities) 75678R 10 3 (CUSIP Number) Susan Jeffs 49 Pont Street London, UK SW1X 0BD +44 (0)77 3667 0671 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 13, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box. [ ] *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.75678R 10 3 1.Names of Reporting Persons IRS Identification Nos. of Above Persons (Entities Only) Susan Jeffs 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) T 3.SEC Use Only 4.Source of Funds (See Instructions)PF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationCanada Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power580,004* 8.Shared Voting PowerNot Applicable 9.Sole Dispositive Power580,004* 10.Shared Dispositive PowerNot Applicable 11.Aggregate Amount Beneficially Owned by Each Reporting Person580,004* 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13. Percent of Class Represented by Amount in Row (11)5.6% 14.Type of Reporting Person (See Instructions)IN *Includes 380,004 shares of common stock and a warrant for the purchase of 200,000 shares of common stock at an exercise price of $0.30 per share.The warrant will expire on January 19, 2012. 2 Item 1.Security and Issuer Common stock, $0.001 par value, of Red Metal Resources Ltd. (the “Issuer”).The Issuer’s address is 195 Park Avenue, Thunder Bay, Ontario, Canada P7B 1B9. Item 2.Identity and Background (a)This statement is filed by Susan Jeffs (the “Reporting Person”). (b)The Reporting Person’s address is 49 Pont Street, London, United Kingdom SW1X 0BD. (c)The Reporting Person is a self-employed business woman. (d)During the last five years, the Reporting Person has not been convicted in a criminal proceeding. (e)During the last five years, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The Reporting Person is a citizen of Canada. Item 3.Source and Amount of Funds or Other Consideration The Reporting Person’s securities were purchased with her personal funds.The Reporting Person paid $6,350 for 180,004 shares in June 2007 and $50,000 for 200,000 units in January 2010.Each unit consisted of one share of common stock and a warrant for the purchase of one share of common stock at an exercise price of $0.30 per share.The warrants expire on January 19, 2012. Item 4. Purpose of Transaction The Reporting Person purchased the securities for investment purposes and not with the intent of changing control of the Issuer.While the Reporting Person has no immediate plans to acquire additional securities of the Issuer, she is currently committed to assisting the Issuer with its business, so it is likely that she will continue to invest in the Issuer’s securities.In doing so, the Reporting Person acknowledges that she may be deemed to have substantial influence regarding the disposition of certain matters as to which the stockholders of the Issuer are entitled to vote, including the election of directors. 3 Item 5.Interest in Securities of the Issuer As computed using rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended, the Reporting Person beneficially owns a total of 580,004 shares, or approximately 5.6%, of the Issuer’s common stock.The Reporting Person has the sole power to vote and to dispose of the shares she owns.The Reporting Person did not effect any transactions in the Issuer’s common stock during the 60 days prior to the date of this report. No other person has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the common stock in the Issuer owned by the Reporting Person. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Except as set forth above in Item 4 (which information is incorporated herein by reference) and below, there are no contracts, arrangements, understandings or relationships (legal or otherwise) between the Reporting Person and any other person with respect to the common stock. The Reporting Person is aware that her spouse, Richard N. Jeffs, and her daughter, Caitlin Jeffs, beneficially own shares of common stock for which they have each filed a Schedule 13D with the Securities and Exchange Commission.The Reporting Person expressly disclaims that she and Richard N. Jeffs and Caitlin Jeffs comprise a “group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.Pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, the Reporting Person expressly disclaims beneficial ownership of shares of common stock beneficially owned by Richard N. Jeffs and Caitlin Jeffs. Item 7.Material to Be Filed as Exhibits None. 4 After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. May19, 2010 /s/Susan Jeffs Susan Jeffs 5
